                                UNITED STATES BANKRUPTCY COURT
                              FOR THE EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION - DETROIT
IN THE MATTER OF:

       Adelbert Kindred,                                                  CASE NO:       19-40185-pjs
                                                                          CHAPTER:       13
                                                                          JUDGE:         Phillip J. Shefferly
            Debtor.
______________________________/

                                       ORDER MODIFYING PLAN

       Debtor having filed a Post Confirmation Plan Modification #2, all interested parties having received
Notice, a Certificate of No Response having been filed and the Court being more fully advised;

       IT IS HEREBY ORDERED:

       1.      Debtor is excused from Chapter 13 plan payments totaling $2,227.32.

       2.      Debtor's Chapter 13 Plan payment shall be modified to $402.50 weekly effective October 14,
               2020.



Signed on November 10, 2020




            19-40185-lsg   Doc 78     Filed 11/10/20    Entered 11/10/20 16:13:33       Page 1 of 1
